DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rastogi (US 9,501,419), hereinafter referred to as Rastogi in view of Roberts et al. (US 6,920,110), hereinafter referred to as Roberts and Khanna et al. (US 2014/0089619), hereinafter referred to as Khanna.

Referring to claim 1, Rastogi teaches, as claimed, a method for moving data, comprising: identifying, by a staging manager in a container (i.e.-memory controller 110, see fig. 1), a trigger condition associated with data being used by an application external to the container (i.e.-determining whether IO stamp is less than or equal to IO stamp threshold, see fig. 4, step 
However, Rastogi does not teach wherein the trigger condition is part of a data movement action entry comprising: a data identifier associated with the data, a trigger condition, and a data movement action and wherein the data movement action entry is one of a plurality of data movement action entries of a data movement action list managed by the staging manager; and processing, based on the first determination, the data movement action.
On the other hand, Roberts discloses a method and system for transferring of data processing a data movement action based on determination of a trigger condition (i.e.-initiate transfer of data when detecting the actual usage of data is below the threshold level, col. 8, lines 32-34). Furthermore, Khanna discloses a method and system comprised of a data structure including a collection of fields such as data ID, operation ID, and a trigger condition fields (page 5, ¶60 and page 4, ¶57, lines 1-5).


As to claim 3, the modified Rastogi in view of Roberts teaches the method of claim 1, wherein the trigger condition specifies a usage threshold of the data (see Roberts, col. 8, lines 32-34). 

As to claim 4, the modified Rastogi teaches the method of claim 1, wherein processing the data movement action comprises: identifying a first location to copy the data (col. 4, lines 57-58); making a second determination that the first location is occupied with eviction data (col. 4, lines 60-62); performing, based on the second determination, a comparative analysis on the 

As to claim 5, the modified Rastogi teaches the method of claim 4, wherein initiating the comparative analysis comprises: generating a first command to copy the eviction data from the first location to a second location; receiving, in response to the first command, confirmation that the eviction data was copied to the second location; and generating a second command to copy the data to the first location (col. 5, line 62 to col. 6, line 2). 

As to claim 6, the modified Rastogi teaches the method of claim 5, wherein the first location is on memory, wherein the second location is on persistent storage (col. 9, lines 42-44). 

As to claim 7, the modified Rastogi in view of Roberts innately teaches the method of claim 6, wherein the comparative analysis indicates a first usage threshold of the data is greater than a second usage threshold of the eviction data (see Roberts, col. 9, lines 5-8). 

claims 8 and 10-14, the claims are substantially the same as claims 1 and 3-7, hence the rejection of claims 1 and 3-7 is applied accordingly.

Referring to claims 15 and 17-20, the claims are substantially the same as claims 1 and 3-7, hence the rejection of claims 1 and 3-7 is applied accordingly.

Examiner’s note:
	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passages as taught by the prior art or disclosed by the Examiner.

Response to Arguments
Applicant's arguments filed on 04/26/2021 have been fully considered but they are moot in view of the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS MAMO whose telephone number is (571)270-1726 and fax number (571) 270-2726. The examiner can normally be reached on Monday thru Thursday from 9 AM to 5 PM EST. The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, HENRY TSAI, can be (571) 272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ELIAS MAMO/
Primary Examiner, Art Unit 2184